  Case 2:20-cv-05577-RGK-ADS Document 16 Filed 01/27/21 Page 1 of 1 Page ID #:68


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-05577-RGK-ADS                                      Date     January 27, 2021
 Title             Mal Kim v. Sergio Salazar Diaz, et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                          N/A
                 Deputy Clerk                         Court Reporter / Recorder                Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER RE RESPONSE TO ORDER TO SHOW
                              CAUSE



        The Court has reviewed the proof of service [14] and notice of dismissal [15] that were
filed in response to the Order to Show Cause [13]. According to the Court’s Standing Order
Regarding Newly Assigned Cases [8], proofs of service shall be filed within 5 days of serving
the summons and complaint. As to Carol J. Diaz, Plaintiff shall show cause in writing, not later
than February 1, 2021, regarding the failure to timely file the proof of service. Plaintiff shall also
file a Request for Default by the Clerk as to defendant Carol J. Diaz on or before February 1,
2021. Failure to do so will result in dismissal for lack of prosecution.
         IT IS SO ORDERED.

                                                                                                 :

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
